United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2046
Issued: March 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2006 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated September 21, 2005 and March 28 and June 7, 2006
which denied her claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has an upper
extremity impairment caused by her accepted back conditions which would entitle her to a
schedule award.
FACTUAL HISTORY
On December 20, 1995 appellant, then a 36-year-old letter carrier, sustained a traumatic
injury when she slipped and fell on ice while in the performance of her federal duties. The claim
was accepted for lumbosacral sprain/strain, neck sprain/strain, dislocation lumbar vertebral, left
intervertebral disc disorders, brachial neuritis or radiculitis and thoracic or lumbosacral neuritis

or radiculitis. Appellant stopped work on December 21, 1995 and returned to a permanent
modified-duty position on November 24, 1997. She came under the care of Dr. William R.
Atkins, Jr., a physiatrist, who performed electromyography (EMG) of the lower extremities on
March 1, August 23 and December 16, 1996 and April 14, 1997. Dr. Atkins interpreted the
studies as abnormal, consistent with ongoing left L5 radiculopathy. Magnetic resonance imaging
(MRI) scan of the cervical spine on March 14, 1996 was normal. Left upper extremity EMG
studies dated March 10 and July 29, 1997, July 19, 1999 and July 17, 2000 were interpreted by
Dr. Atkins as abnormal with ongoing left C5 radiculitis and no evidence of peripheral
polyneuropathy or myopathy. On March 12, 2003 he advised that appellant had reached
maximum medical improvement (MMI) and opined that she could no longer perform the duties
of a mail carrier.
On August 30, 2004 appellant filed a schedule award claim. In a June 10, 2004 report,
Dr. Nicholas Diamond, an osteopath, noted the history of injury and provided findings on
examination. He diagnosed left C5 radiculitis, left L5 radiculitis, lumbar disc syndrome with
central herniated discs at L4-5 and L5-S1, chronic cervical and lumbosacral strain and sprain,
chronic pain syndrome secondary to above and post-traumatic cephalalgia. Dr. Diamond advised
that appellant had reached MMI and, in accordance with the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides),1 had a right upper extremity impairment of 2 percent due to loss of shoulder motion and
a left upper extremity impairment totaling 28 percent due to loss of grip strength, a left C5
sensory deficit and a pain-related impairment. In an August 30, 2004 report, Dr. Atkins advised
that he agreed that appellant had a 2 percent impairment of her right upper extremity and a 28
percent impairment of her left upper extremity. In a September 9, 2004 report, an Office medical
adviser reviewed Dr. Diamond’s report and opined that, pursuant to the A.M.A., Guides,
appellant had a six percent right upper extremity impairment. Appellant retired on disability in
November 2004.
By letter dated December 21, 2004, the Office referred appellant to Dr. Andrew J.
Gelman, a Board-certified orthopedic surgeon.2 In a January 25, 2005 report, Dr. Gelman noted
his review of the medical record, including MRI scans, the history of injury, appellant’s
complaints of pain extending from her neck into her lower back with episodes of left arm and left
leg pain. On examination, he reported mild restrictions in range of motion of the cervical,
thoracic and lumbar spine and found that both shoulders exhibited excellent and symmetric
ranges of motion without evidence of impingement. Dr. Gelman advised that the upper
extremities reflected no objective evidence of strength loss, sensory deficit and/or reflex
deficiency. He stated that examination of the cervical and lumbar spine did not identify any
objective neurological compromise. Dr. Gelman opined that appellant’s symptoms were
exaggerated and that, as there was very little underlying pathology, she had no impairment rating
with regard to the cervical spine. He opined that she had a seven percent impairment of her
lumbar spine based on a normal clinical assessment and the MRI scans.

1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

The Office initially identified Dr. Gelman as a referee examiner, but the Office later determined that he was a
second-opinion physician.

2

The Office determined that a conflict in medical evidence was created between the
opinions of Dr. Diamond and Dr. Gelman. It referred appellant to Dr. John T. Hogan, Boardcertified in orthopedic surgery, for an impartial medical evaluation.3 MRI scan of the cervical
spine on June 2, 2005 demonstrated Chiari I malformation with a small syrinx cavity in the distal
cervical cord.4 In a June 16, 2005 report, Dr. Hogan reviewed the history of injury and medical
record and noted appellant’s complaints of increased pain in her left shoulder girdle area and
partial numbness in both hands and her left foot. He noted the June 2, 2005 MRI scan, advising
that this was not a traumatic condition. Cervical spine and bilateral shoulder examinations
demonstrated full range of motion. Dr. Hogan found tenderness to palpation on the anterior
aspect of the left shoulder suggestive of rotator cuff tendinitis and no evidence of muscular
weakness in either limb. Examination of the left upper and lower extremities demonstrated
diminished sensation in a stocking shape which, he opined, involved all the various dermatomes
and was nonanatomical in its distribution. Dr. Hogan diagnosed symptoms suggestive of mild
chronic sprain of the cervical and lumbosacral spine with reported radiculopathy down the left
upper and left lower extremities without objective physical findings. He concluded that there
was no objective evidence for assigning any type of permanent impairment to any portion of her
body.
By decision dated September 21, 2005, the Office credited the opinion of Dr. Hogan with
the weight of medical opinion and found that appellant was not entitled to a schedule award.
On September 23, 2005 appellant, through counsel, requested a hearing. In a February 7,
2006 report, Dr. David Weiss, an osteopath, noted his review of Dr. Hogan’s report and
disagreed with his conclusions.5 Copies of the July 21, 1997 and July 17, 2000 EMGs were also
submitted. In a statement dated January 30, 2006, appellant described her complaints of pain and
physical limitations. She contended that both Dr. Gelman and Dr. Hogan performed cursory
examinations.
At the hearing held on February 7, 2006,6 counsel advised that appellant was submitting a
separate schedule award claim for her left lower extremity as Dr. Diamond had only provided an
impairment rating for her upper extremities. It was argued that Dr. Hogan made only conclusory
statements and, therefore, his opinion should represent the weight of the medical evidence.
In a March 28, 2006 decision, an Office hearing representative affirmed the
September 21, 2005 decision.

3

Both Dr. Gelman and Dr. Hogan were provided with the medical record, a statement of accepted facts and a set
of questions and were specifically asked to provide an impairment analysis utilizing the fifth edition of the A.M.A.,
Guides.
4

This is defined as a congenital anomaly characterized by prolapse of the cerebellar tonsil into the spinal cord
without elongation of the brain stem. Dorland’s Illustrated Medical Dictionary, 29th edition (2000).
5

Dr. Atkins continued to submit reports describing appellant’s ongoing treatment.

6

Appellant was represented at the hearing by Carolyn Uliase.

3

On May 18, 2006 appellant, through her attorney, requested reconsideration and
submitted a March 21, 2006 report in which Dr. Atkins noted his agreement with Dr. Diamond,
that appellant had a 19 percent left lower extremity impairment. In an April 19, 2006 report,
Dr. Shulim Spektor, a Board-certified physiatrist, noted the history of injury and appellant’s
complaints of radiating neck and low back pain with numbness and headaches. Range of motion
of both upper extremities was full. Cervical and thoracolumbar range of motion was limited. In
a May 31, 2006 report, an Office medical adviser noted his review of appellant’s medical record,
including Dr. Hogan’s report. He opined that Dr. Hogan performed a thorough medical
examination and did not find an objective basis for a ratable impairment. The Office medical
adviser concluded that, based upon Dr. Hogan’s evaluation, appellant did not have an
impairment under the A.M.A., Guides. By decision dated June 7, 2006, the Office denied
modification of the prior decisions.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act7 and section 10.404 of
the implementing federal regulations,8 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides9 has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.10
Although the A.M.A., Guides include guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under the Act for injury to the spine.11 In
1960, amendments to the Act modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

A.M.A., Guides, supra note 1.

10

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
11

Pamela J. Darling, 49 ECAB 286 (1998).

4

impairment originated in the spine.12 An impairment should not be considered permanent until
the clinical findings indicate that the medical condition is static and well stabilized.13
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments such as, loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use, of the member in accordance with the
figures and tables found in the A.M.A., Guides. However, all factors that prevent a limb from
functioning normally should be considered, together with the loss of motion, in evaluating the
degree of permanent impairment.14
Section 8123(a) of the Act provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.15 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.16 Office procedures indicate that referral to an Office medical adviser is
appropriate when a detailed description of the impairment from a physician is obtained.17
ANALYSIS
The Board finds that appellant has not established that she is entitled to a schedule award
for her upper extremities. The Office found that a conflict had been created regarding
appellant’s degree of impairment between the opinions of appellant’s physician Dr. Diamond
and Dr. Gelman who provided a second opinion evaluation for the Office and referred appellant
to Dr. Hogan for an impartial evaluation.
In situations where the case is referred to an impartial medical specialist for the purpose
of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.18 The Board finds that
12

Thomas J. Engelhart, 50 ECAB 319 (1999). Section 15.12 of the fifth edition of the A.M.A., Guides describes
the method to be used for evaluation of impairment due to sensory and motor loss of the extremities as follows. The
nerves involved are to be first identified. Then, under Tables 15-15 and 15-16, the extent of any sensory and/or
motor loss due to nerve impairment is to be determined, to be followed by determination of maximum impairment
due to nerve dysfunction in Table 15-17 for the upper extremity and Table 15-18 for the lower extremity. The
severity of the sensory or motor deficit is to be multiplied by the maximum value of the relevant nerve. A.M.A.,
Guide, supra note 2 at 423.
13

Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

14

Robert V. Disalvatore, 54 ECAB 351 (2003).

15

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

16

Manuel Gill, 52 ECAB 282 (2001).

17

See Thomas J. Fragale, 55 ECAB 619 (2004).

18

Manuel Gill, supra note 16.

5

Dr. Hogan’s well-rationalized opinion is entitled to special weight as it was based on a complete
and accurate factual and medical background. In his June 16, 2005 report, he reported the
history of injury, appellant’s complaints and his review of the medical record including MRI
scans. Dr. Hogan conducted a thorough physical examination and provided detailed physical
and objective findings on examination, advising that bilateral shoulder examinations
demonstrated full range of motion and that, while appellant complained of diminished sensation
in a stocking shape in her left upper extremity, this did not have an anatomic basis. Appellant
submitted a February 7, 2006 report in which Dr. Weiss voiced his disagreement with
Dr. Hogan’s findings. Dr. Weiss, however, did not examine appellant and generally, findings on
examination are needed to justify a physician’s opinion.19 Furthermore, while appellant also
submitted reports from Dr. Atkins and Dr. Spektor, before the A.M.A., Guides, can be utilized, a
description of impairment must be obtained from the claimant’s physician. This description
must be in sufficient detail so that the claims examiner and others reviewing the file will be able
to clearly visualize the impairment with its resulting restrictions and limitations.20 The Board,
therefore, finds that the weight of the medical opinion evidence is represented by the wellrationalized opinion of Dr. Hogan.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she is
entitled to a schedule award of the upper extremities for her accepted back conditions.

19

See generally Laurie S. Swanson, 53 ECAB 517 (2002).

20

Vanessa Young, 55 ECAB 575 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 7 and March 28, 2006 be affirmed.
Issued: March 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

